DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/071,164 has claims 1-7 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 22, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-010457 application as required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated July 19, 2018 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
						
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 is indefinite because the specification does not provide for any physical structure and algorithm for performing the claimed functions of:  “a multi-beam antenna unit capable of controlling each of a plurality of beam performances; and an RF system for transmission” and “a multi-beam antenna unit capable of controlling each of a plurality of beam performances; and an RF system for transmission”
Claim 4 recites the following limitation: “the stated radio control station apparatus receives, in a state in which a configuration at a time when transmit data was transmitted toward the plurality of radio terminal apparatuses to which the frequency channels or sub-carriers were allocated is configured in the multi-beam antenna unit, a signal from the plurality of radio terminal apparatuses to which the above frequency channels or sub-carriers were allocated.” Its unclear what the following limitation means “state in which a configuration at a time when transmit data was transmitted toward the plurality of radio terminal apparatuses to which the frequency channels or sub-carriers were allocated is configured in the multi-beam antenna unit”. For examination purpose its interpreted that the base station receives signals from the radio terminal apparatuses and transmit signals to the radio terminal apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk et al. (Pub. No. US 2006/0035605 A1) in view of Khan (Pub. No. US 2007/0248046 A1).
Regarding claims 1 and 7, Ozluturk discloses the radio control station apparatus comprising: a multi-beam antenna unit (See ¶0023, beam former) capable of controlling each of a plurality of beam performances; (See ¶0023, a beamformer/pattern former 34 is used to produce distinct beams/patterns over the array; See ¶0037, The generated beams may be spatially separated to point away each other or may be polarized differently whereby the transmitted signals arriving at a receiver are mutually uncorrelated.) and an RF system (See ¶0035, diversity transmitter) for transmission, (See ¶0035, produces signals for transmission) wherein the RF system for transmission further includes a multiplexing unit (See ¶0035, time/frequency multiplexer (MUX)) configured to perform multiplexing by using a plurality of frequency channels or a plurality of sub-carriers, (See ¶0035, These signals are time and/or frequency multiplexed by a time/frequency multiplexer (MUX) prior to transmission over the elements 36 1 to 36 N of the antenna array; See ¶0049, Subcarriers are divided into a plurality of groups, and the subcarrier groups are transmitted by different transmit antennas.) and transmits the (See ¶0035, These signals are time and/or frequency multiplexed by a time/frequency multiplexer (MUX) prior to transmission over the elements 36 1 to 36 N of the antenna array; See ¶0037, The generated beams may be spatially separated to point away each other or may be polarized differently whereby the transmitted signals arriving at a receiver are mutually uncorrelated)	
However, Ozluturk fails to disclose a radio control station apparatus used in a radio communication system constituted of the radio control station apparatus and a plurality of radio terminal apparatuses: allocates at least one of the plurality of different frequency channels or at least one of the plurality of different sub-carriers to each of transmit signals to be transmitted to the plurality of radio terminal apparatuses, and multiplexes the above allocated frequency channels or sub-carriers in the multiplexing unit, 
	Khan discloses a radio control station apparatus used in a radio communication system constituted of the radio control station apparatus and a plurality of radio terminal apparatuses: (See 0026, orthogonal frequency division multiplexing (OFDM) wireless network 100, which allocates subbands (or groups of subcarriers) to each subscriber station using a control signaling scheme) allocates at least one of the plurality of different frequency channels or at least one of the plurality of different sub-carriers to each of transmit signals to be transmitted to the plurality of radio terminal apparatuses, (See 0026, orthogonal frequency division multiplexing (OFDM) wireless network 100, which allocates subbands (or groups of subcarriers) to each subscriber station using a control signaling scheme)  and multiplexes the above allocated frequency channels or sub-carriers in the multiplexing unit, (See 0034, base station, a MIMO spatial multiplexing antenna array using OFDM allocates the same subband on each transmit antenna to the same subscriber station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multiplexing subcarriers to transmit data through antenna to the user 
Regarding claim 2, Ozluturk discloses the number of the RF systems (See ¶0035, diversity transmitter is one) for transmission is less than the number of the plurality of beams capable of being controlled in the multi-beam antenna unit. (See ¶0035, diversity transmitter is one; See ¶0023, a beamformer/pattern former 34 is used to produce distinct beams/patterns over the array; See ¶0037, The generated beams may be spatially separated to point away each other or may be polarized differently whereby the transmitted signals arriving at a receiver are mutually uncorrelated; interpreted the transmitter is less than the number of beams)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk in view of Khan and further in view of Montojo et al. (Pub. No. US 2010/0056217 A1; hereinafter Montojo).
Regarding claim 3, Ozluturk in view of Khan fails to disclose in a case that any one of the beams of the multi-beam antenna unit is allocated to any one of the plurality of radio terminal apparatuses, the number of the frequency channels allocated to the above beam-allocated radio terminal apparatus is changed in accordance with gain of the allocated beam.
Montojo discloses in a case that any one of the beams of the multi-beam antenna unit is allocated to any one of the plurality of radio terminal apparatuses, (See ¶0040, beams formed by employing the physical antennas that are advertised to the UE; See ¶0040. by initially reducing number of antennas that are advertised to legacy UEs, corresponding resources reserved for Reference Signal (RS) of legacy users can subsequently be freed up for consumption by new UEs.) the number of the frequency channels allocated to the above beam-allocated radio terminal apparatus is changed in accordance with gain of the allocated beam. (See 0040, initially reducing number of antennas that are advertised to legacy UEs, corresponding resources reserved for Reference Signal (RS) of legacy users can subsequently be freed up for consumption by new UEs; a beam refers to a sending the same signal over the different antennas using different gains and phase rotations)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ozluturk in view of Khan to include reducing the number of antennas to legacy UEs. The motivation to combine is efficiently employing overall system resources are obtained in systems that have both legacy and new UEs (See ¶0012).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk et al. (Pub. No. US 2006/0035605 A1) in view of Khan (Pub. No. US 2007/0248046 A1) and, further in view of Chen et al. (Pub. No. US 2003/0195017 A1)
Regarding claim 4, Ozluturk in view of Khan disclose transmit data was transmitted toward the plurality of radio terminal apparatuses to which the frequency channels or sub-carriers were allocated is configured in the multi-beam antenna unit, (Khan discloses See 0026, orthogonal frequency division multiplexing (OFDM) wireless network 100, which allocates subbands (or groups of subcarriers) to each subscriber station using a control signaling scheme)
However, Ozluturk in view of Khan fails to disclose the stated radio control station apparatus in a state in which a configuration at a time receives a signal from the plurality of radio terminal apparatuses to which the above frequency channels or sub-carriers were allocated.
Chen discloses the stated radio control station apparatus in a state in which a configuration at a time  receives a signal from the plurality of radio terminal apparatuses to which the above frequency channels or sub-carriers were allocated. (See ¶0039, Subscriber stations 108 are referred to as active when a call or traffic channel exists between the subscriber stations 108 and base station; See ¶0077, Such broad beam reception is more appropriate than beam sweeping for such channels as the access channel, as the timing of access channel transmissions is generally governed by subscriber station users)
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk in view of Khan and, further in view of Han et al. (Pub. No. US 2015/0029919 A1; hereinafter Han).
Regarding claim 5, Ozluturk discloses packet is transmitted with any one of the beams controlled by the multi-beam antenna unit. (See ¶0035, These signals are time and/or frequency multiplexed by a time/frequency multiplexer (MUX) prior to transmission over the elements 36 1 to 36 N of the antenna array; See ¶0037, The generated beams may be spatially separated to point away each other or may be polarized differently whereby the transmitted signals arriving at a receiver are mutually uncorrelated)	
However, Ozluturk in view of Khan fails to disclose the packet is a search packet
Han disclose the packet is a search packet (See ¶0027, each of eNBs 115, 125, 135, and 145 transmits discovery signals to enable its discovery by user equipment (UEs) located within its coverage area; See ¶0062, a UE 350 that is located in that small cell and is searching for discovery signals may receive one or more of small cell discovery signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ozluturk in view of Khan to include a search signal is sent to all UEs to discover any UEs in the area. The motivation to combine is efficient small cell discovery that may facilitate improved small cell discovery efficiency and/or discovery acquisition time reduction (See ¶0030).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk in view of Khan, Han and Fujishima et al. (Pub. No. US 2004/0235472 A1; hereinafter Fuji).


Han disclose the packet is a search packet (See ¶0027, each of eNBs 115, 125, 135, and 145 transmits discovery signals to enable its discovery by user equipment (UEs) located within its coverage area; See ¶0062, a UE 350 that is located in that small cell and is searching for discovery signals may receive one or more of small cell discovery signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ozluturk in view of Khan to include a search signal is sent to all UEs to discover any UEs in the area. The motivation to combine is efficient small cell discovery that may facilitate improved small cell discovery efficiency and/or discovery acquisition time reduction (See ¶0030).
	However, Ozluturk in view of Khan and Han fails to disclose the number of frequency channels used in a case of transmitting the packet is one.
	Fuju discloses the number of frequency channels used in a case of transmitting the packet is one. (See ¶0035, The base station, in establishing the connection with a mobile terminal, first assigns the mobile terminal to a dedicated channel managed by the base station. The dedicated channels in the number required for simultaneous transmission from the base station are prepared)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Ozluturk in view of Khan and Han to include number of frequency channels is one that is used to transmit the signal. The motivation to combine is operate the data communication system with high efficiency (See ¶0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sawahashi et al. (Pub. No. US 2009/0161772 A1)- The transmission device is for transmitting a control channel, a pilot channel, and a data channel, and includes a unit for transmitting the data channel by using a multi-beam or a variable directional beam, and a unit for transmitting a known signal as the pilot channel by using the multi-beam or the variable directional beam. The multi-beam includes plural fixed directional beams having respective fixed directions different from each other, and the variable directional beam is of a direction changing along with a position of a mobile terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Tejis Daya/Primary Examiner, Art Unit 2472